Citation Nr: 0113422	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, headaches, 
joint aches, muscle pain, night sweats, memory loss, an 
inability to concentrate, and mental and emotional changes.

2.  Entitlement to service connection for prostatitis 
(claimed as blood in semen).

3.  Entitlement to service connection for a positive ANA 
test.

4.  Entitlement to service connection for residuals of 
ingestion of Pyridostignine tablets.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War from August 
1990 to March 1991.  See 38 C.F.R. §§ 3.2(i), 3.317(d).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that in a June 2000 substantive appeal (VA 
Form 9), the veteran indicated that he desired a travel Board 
hearing at the local RO.  However, in correspondence the 
following month, the veteran withdrew this request.  In view 
of the foregoing, the Board is satisfied that the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (2000).

In July 1995, the veteran filed a claim of entitlement to 
service connection for fatigue, headaches, joint aches, 
muscle pain, night sweats, memory loss, an inability to 
concentrate, mental and emotional changes, prostatitis 
(claimed as blood in semen), a disability related to a 
positive ANA test, and residuals of ingestion of 
Pyridostignine tablets based on his Persian Gulf War service.

In a July 1996 development letter, the RO requested 
additional information from the veteran regarding his claim.  
In a response the following month, the veteran explained that 
a "Persian Gulf evaluation" was performed at the William 
Beaumont Army Medical Center in February 1995.

In September 1996 correspondence, the RO asked the veteran 
whether he participated in the Persian Gulf Registry.  If so, 
he was to provide the date and location of the Persian Gulf 
Registry examination.  The veteran replied that he 
participated in the Persian Gulf Registry in March or April 
1994, but provided no information regarding the location of 
the examination.

The RO deferred adjudication of the veteran's claim in 
September 1996, pending additional development.  In 
particular, the rating specialist requested that an attempt 
be made to secure any additional service medical records, to 
include records from the William Beaumont Army Medical Center 
in "March or April" 1994.  The Board is unable to locate in 
the record documentation that a request was actually sent to 
a record custodian in accordance with the determination of 
the rating specialist that an additional effort was necessary 
to obtain records from the William Beaumont Army Medical 
Center.  Moreover, it appears that a request for records from 
William Beaumont Medical Center must cover the date of 
February 1995, and that clarification is required as to 
whether the Persian Gulf Registry examination was performed 
at William Beaumont or some other location in March or April 
1994.

A March 1998 rating decision denied entitlement to service 
connection for fatigue, headaches, joint aches, muscle pain, 
night sweats, memory loss, an inability to concentrate, 
mental and emotional changes, prostatitis (claimed as blood 
in semen), a disability related to a positive ANA test, and 
residuals of ingestion of Pyridostignine tablets.

In October 1999, the RO continued the denial of service 
connection for fatigue, headaches, joint aches, muscle pain, 
night sweats, memory loss, an inability to concentrate, 
mental and emotional changes, prostatitis (claimed as blood 
in semen), a disability related to a positive ANA test, and 
residuals of ingestion of Pyridostignine tablets.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in December 1999, and submitted a substantive appeal 
in June 2000, perfecting his appeal.

The Board must respectfully point out that the veteran's 
statements concerning the dates of medical attention at 
William Beaumont Army Medical Center have been ambiguous as 
to whether he is referring to one occasion or several.  In 
this regard, it is also not completely clear whether the 
claims folder actually contains some of the records the 
veteran has mentioned, but that the location of the care was 
Holloman Air Force Base rather than William Beaumont Army 
Medical Center.  The Board finds that the RO should again 
contact the veteran in writing and request that he provide 
the date and location of his Persian Gulf Registry 
examination.  Based on the veteran's response, the RO should 
contact the record custodian and attempt to obtain these 
records.

Based on statements from the veteran, it appears that there 
may be outstanding medical records containing relevant 
evidence.  The Board finds that a further effort to obtain 
these records is necessary as they may be relevant to the 
disposition of the veteran's claim, both for the purpose of 
establishing key facts, and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues of 
entitlement to service connection for fatigue, headaches, 
joint aches, muscle pain, night sweats, memory loss, an 
inability to concentrate, mental and emotional changes, 
prostatitis (claimed as blood in semen), a disability related 
to a positive ANA test, and residuals of ingestion of 
Pyridostignine tablets pending a remand of the case to the RO 
for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding treatment 
records.  The Board notes that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
medical records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  The RO is again advised that 
efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should contact the veteran in 
writing and request that he clarify the 
date and location of the facility where 
his "Persian Gulf Registry" examination 
was performed.  The RO's attention is 
directed to the veteran's statements 
regarding a "Persian Gulf evaluation" 
at the William Beaumont Army Medical 
Center.

Based on the veteran's response, the RO 
should follow all appropriate 
adjudicative procedures in requesting the 
examination report or reports.  The RO 
should assure that the claims file 
contains either records developed from 
such a request, or documentation that no 
records could be located by the record 
custodians.  If the record custodians are 
unable to provide the requested records, 
the RO must make a determination that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for fatigue, 
headaches, joint aches, muscle pain, 
night sweats, memory loss, an inability 
to concentrate, mental and emotional 
changes, prostatitis (claimed as blood in 
semen), a disability related to a 
positive ANA test, and residuals of 
ingestion of Pyridostignine tablets.  If 
the veteran's claim remains denied, he 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




